Opinion issued November 24, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-19-00721-CV
                            ———————————
                       LORIANNE GALVAN, Appellant
                                         V.
                    RONALD BEAU GROOVER, Appellee


                   On Appeal from the 505th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 18-DCV-248956


                          MEMORANDUM OPINION

      Appellant, Lorianne Galvan, has failed to timely file her brief. Appellant filed

her notice of appeal on September 25, 2019. The clerk’s record was filed with the

Court on November 7, 2019, and no reporter’s record was taken. As a result,
appellant’s brief was due on December 13, 2019. See TEX. R. APP. P. 38.6(a)

(governing time to file brief). However, no brief was filed.

        On December 30, 2019, appellant was notified by the Court that her appeal

was subject to dismissal if she did not file her brief or a motion to extend time to file

a brief within ten days. See TEX. R. APP. P. 38.8(a) (governing failure of appellant

to file brief), 42.3(b) (allowing involuntary dismissal of case for want of

prosecution), 42.3(c) (allowing involuntary dismissal of case for failure to comply

with order of this Court). On January 6, 2020, appellant filed a motion to extend

time to file her brief, which was granted by the Court, extending appellant’s deadline

to February 11, 2020.

        Appellant failed to timely file her brief by the extended deadline. On February

14, 2020, appellant was again notified by the Court that her appeal was subject to

dismissal if she did not file her brief or a motion to extend time to file a brief within

ten days. See TEX. R. APP. P. 38.8(a), 42.3(b), 42.3(c). On February 24, 2020,

appellant filed her second motion to extend time to file her brief. The Court granted

appellant’s motion, extending appellant’s deadline to file her brief to March 12,

2020.

        Appellant again failed to timely file her brief by the extended deadline. On

March 17, 2020, appellant received a third notice from the Court that this appeal was

subject to dismissal if she did not file her brief or a motion to extend time to file a


                                            2
brief within ten days. See TEX. R. APP. P. 38.8(a), 42.3(b), 42.3(c). After more than

seven months, appellant has not adequately responded to the Court’s third notice.

      Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a)(1), 42.3(b), (c), 43.2(f). All pending motions are dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Goodman, Landau, and Adams.




                                         3